Case 1:19-mc-00103-MN Document 4-15 Filed 04/18/19 Page 1 of 4 PageID #: 578




                   EXHIBIT 15
Case
Case1:19-mc-00103-MN
     1:06-cv-00298-JJF Document 4-15
                                21 Filed
                                     Filed
                                         05/22/06
                                           04/18/19Page
                                                    Page1 of
                                                          2 of
                                                             3 PageID
                                                               4 PageID
                                                                      #:#:
                                                                        1169
                                                                           579
Case
Case1:19-mc-00103-MN
     1:06-cv-00298-JJF Document 4-15
                                21 Filed
                                     Filed
                                         05/22/06
                                           04/18/19Page
                                                    Page2 of
                                                          3 of
                                                             3 PageID
                                                               4 PageID
                                                                      #:#:
                                                                        1170
                                                                           580
Case
Case1:19-mc-00103-MN
     1:06-cv-00298-JJF Document 4-15
                                21 Filed
                                     Filed
                                         05/22/06
                                           04/18/19Page
                                                    Page3 of
                                                          4 of
                                                             3 PageID
                                                               4 PageID
                                                                      #:#:
                                                                        1171
                                                                           581
